NO. 07-08-0371-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                               DECEMBER 29, 2008
                         ______________________________


                  TOM BERNSON d/b/a BERNSON ENTERPRISES,

                                                                     Appellant

                                            v.

                TRANSIT MIX CONCRETE & MATERIALS COMPANY,

                                                                     Appellee
                       _________________________________

            FROM THE 181st DISTRICT COURT OF RANDALL COUNTY;

                  NO. 57,326-B; HON. JOHN B. BOARD, PRESIDING
                        _______________________________

                             Abatement and Remand
                       _________________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Tom Bernson d/b/a Bernson Enterprises, appellant, appeals a judgment of the 181st

District Court of Randall County in favor of Transit Mix Concrete & Materials Company,

appellee. On December 19, 2008, appellant and appellee, through their counsel, filed a

joint motion to abate the appeal and permit proceedings in the trial court to effectuate a

settlement agreement. See TEX . R. APP. P. 42.1(a)(2)(C) (authorizing same). The parties
have reached an agreement to settle and compromise their differences and disputes, not

only on the issues which are the subject of this appeal, but also in collateral proceedings.

       Accordingly, we abate this appeal and remand the cause to the 181st District Court

for Randall County, Texas (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine whether to effectuate the settlement.

       The trial court shall 1) execute findings of fact and conclusions of law addressing

whether it effectuated the settlement, 2) execute all orders necessary to effectuate the

settlement if it so chooses, and 3) cause to be developed a supplemental clerk’s record

containing its findings of fact and conclusions of law and all orders it may issue as a result

of its hearing in this matter. Additionally, the trial court shall then file the supplemental

record with the clerk of this court on or before January 28, 2009. Should further time be

needed by the trial court to perform these tasks, then same must be requested before

January 28, 2009. Finally, if the settlement is effectuated, the parties are directed to file

a joint motion of dismissal on or before January 28, 2009. If that deadline is not met, then

the court will reinstate the record and dismiss the appeal for want of prosecution.

       It is so ordered.



                                                                 Per Curiam




                                              2